                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

HUNTERS RUN GUN
CLUB, LLC, ET AL.                                                       CIVIL ACTION

                                                                        17-176-SDD-EWD
VERSUS


EDDIE D. BAKER


                                            RULING

       Before the Court is the Plaintiffs’, Hunters Run Gun Club, LLC (“Hunters Run”) and

Great International Land Company, LLC, (“Great International”) “DAUBERT MOTION

AND MOTION IN LIMINE TO EXCLUDE THE EXPERT TESTIMONY OF MARK

SHIRLEY AND REQUEST FOR DAUBERT HEARING.”1 Defendants’ Eddie D. Baker

(“Baker”), Sugar-West, Inc. (“Sugar West”), Bridgeview Gun Club, LLC (“Bridgeview”) and

Keith Morris (“Morris”), jointly oppose the Motions.2 For the following reasons the Motions

are DENIED.

       The factual background of this case was reviewed by the Court in its Ruling3

denying Defendants’ Motion in Limine to exclude the Plaintiff’s damages expert, Harold

Asher, and will not be reiterated herein.

       The Parties have stipulated to try this matter to the bench.4 Hence, the gatekeeping

function is of less importance. In Gibbs v. Gibbs, the Fifth Circuit noted that “[m]ost of the



1
  Rec. Doc. 78.
2
  Rec. Doc. 159.
3
  Rec. Doc. 205.
4
  Rec. Doc. 207.

                                              1
safeguards provided for in Daubert are not as essential in a case such as this where a

district judge sits as the trier of fact in place of a jury.”5

           In a bench trial, the principal reason for the Court’s gatekeeping function is not

implicated, namely to guard against jury confusion which may result from irrelevant and/or

unreliable expert opinion testimony. The purpose of the Court’s gatekeeping function

required by Daubert is “to ensure that only reliable and relevant expert testimony is

presented to the jury.”6 “Most of the safeguards provided for in Daubert are not as

essential in a case such as this where a district judge sits as the trier of fact in place of a

jury.” 7

           Even though juror confusion is not implicated, the Court will address the assertions

in the Plaintiff’s Motion to exclude Shirley’s opinions.

Relevance/ Reliability of Shirley’s Opinions

           Plaintiffs argue that “Shirley’s report is irrelevant because it does not address the

actual issues and is not based on the actual facts in the case.”8 The gravamen of the

Plaintiffs’ “relevance” objection is that Shirley failed to confine his lost profits analysis

solely to the Gun Club’s business activities. Plaintiffs argue that “Hunters Run operated

and accounted for three divisions”9 namely, the Gun Club, the gunsmith operations, and

the barrel outlet’s operations. Plaintiffs allege that it was improper for Shirley to include

the financial information for the Gunsmith Operations and the Barrel Outlet operations in

his lost profits calculations. Plaintiffs argue that Shirley’s lost profits opinion is “based on


5
  Gibbs v. Gibbs, 210 F.3d 491, 500 (5th Cir. 2000).
6
   Rushing v. Kansas City Southern Ry. Co., 185 F.3d 496, 506 (5th Cir.1999) (superseded on other
grounds), citing Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 590–93, 113 S.Ct. 2786, 125
L.Ed.2d 469 (1993).
7
  Gibbs v. Gibbs, 210 F.3d 491, 500 (5th Cir. 2000).
8
  Rec. Doc. 78-1, p. 6.
9
  Id. at p. 5.

                                                   2
a fictitious set of facts”.10 Plaintiffs’ argument is understood by the Court as a challenge

to the reliability of Shirley’s conclusions.

        Shirley explained in his deposition that “the financial reporting did not segregate

these business activities [the gunsmith and barrel outlet] and provide separate accounting

for the direct and indirect expense, [accordingly] our analysis continued that accounting

practice.”11 The Defendants argue that the Plaintiffs “failed to provide defendants with

information necessary to analyze the gun club operations only, without taking into account

the operations of the gunsmith and barrel outlet.”12 The Defendants point out that “[H]ere,

neither Shirley nor Asher can provide, with a reasonable degree of certainty, a calculation

of lost profits of the Gun Club only, because there existed no reliable information

supporting the allocation of expenses and income of these ‘departments’“.13 While the

combined financial accounting of all 3 divisions arguably muddies the water of the lost

profits analysis, the Court is confident that through skillful cross-examination, trier of fact

(i.e. the bench) confusion will be avoided.

Improper Legal Opinions

        Plaintiffs argue that Shirley’s report includes improper legal opinions which must

be excluded. Specifically, Plaintiffs object to Shirley’s observations that lost profits must

be proven to a degree of “reasonable certainty”; that Great International was required to

file IRS Form 8594; that Hunters Run and its business affiliates exhibited the

characteristics of a “single business enterprise”; that Great International exhibits the




10
   Id.at p. 6 (quoting Guillory v. Domatar Industries, Inc., 95 F.3d 1320, 1331 (5th Cir. 1995)).
11
   Rec. Doc. 78-1, p. 4 (quoting Ex. 2a, p. 40).
12
   Rec. Doc. 159, pp. 13-14.
13
   Id. at p. 14.

                                                      3
characteristics of a “shell corporation”; and his observation that the “nature of the alleged

Intangible assets were normal and customary business practices”.14

          The burden of proof is a legal question. What comprises a “single business

enterprise” and “shell corporation” presents questions of law. Whether Hunters Run

possessed legally protectable trade secrets is also a question of law. Mr. Shirley will not

be permitted to provide opinion testimony with respect to these questions of law. The

question of what tax forms are required to be filed is within Mr. Shirley’s scope of practice

and expertise as a CPA and not a per se legal opinion. The Court shall deny the Plaintiffs’

motion to exclude Mark Shirley with reservation of the right to object to questions calling

for a legal opinion.

          For the foregoing reasons, the Plaintiffs’ “DAUBERT MOTION AND MOTION IN

LIMINE TO EXCLUDE THE EXPERT TESTIMONY OF MARK SHIRLEY AND REQUEST

FOR DAUBERT HEARING” (Rec. Doc. 78) is hereby DENIED, without prejudice to

making objections at the time of trial.

          Signed in Baton Rouge, Louisiana on June 18, 2019.




                                                   S
                                              CHIEF JUDGE SHELLY D. DICK
                                              UNITED STATES DISTRICT COURT
                                              MIDDLE DISTRICT OF LOUISIANA




14
     Rec. Doc. 78-1, p. 9 quoting from Mark W. Shirley Expert Report, Rec. Doc. 79-2.

                                                      4
